       Case: 3:19-cv-00023-DAS Doc #: 85 Filed: 03/19/21 1 of 1 PageID #: 1068




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

MICHAEL POWELL                                                                             PLAINTIFF

v.                                                                                 No. 3:19CV23-DAS

FRANK SHAW, ET AL.                                                                     DEFENDANTS

                         ORDER DENYING PLAINTIFF’S MOTION [58]
                               FOR DEFAULT JUDGMENT

        This matter comes before the court on the motion [58] by the plaintiff for default judgment

against defendants Thomas, Hart, and Murphy. “Because of the seriousness of a default judgment,

and although the standard of review is abuse of discretion, even a slight abuse of discretion may

justify reversal.” CJC Holdings, Inc. v. Wright & Lato, Inc., 979 F.2d 60, 63 n. 1 (5th Cir.1992).

(quotations omitted).    See also United States v. One Parcel of Real Property, 763 F.2d 181, 183 (5th

Cir.1985). Furthermore, federal courts should not be agnostic with respect to the entry of default

judgments, which are “generally disfavored in the law” and thus “should not be granted on the claim,

without more, that the defendant had failed to meet a procedural time requirement.” Mason &

Hanger-Silas Mason Co. v. Metal Trades Council, 726 F.2d 166, 168 (5th Cir.1984). Thus, “where

there are no intervening equities any doubt should, as a general proposition, be resolved in favor of the

movant to the end of securing a trial upon the merits.” Gen. Tel. Corp. v. Gen. Tel. Answering Serv.,

277 F.2d 919, 921 (5th Cr.1960).

        In this case, defendants Thomas, Hart, and Murphy have not been served with process; as

such, the instant motion [58] for default judgment against these defendants is DENIED.

        SO ORDERED, this, the 18th day of March, 2021.

                                                        /s/ David A. Sanders
                                                        DAVID A. SANDERS
                                                        UNITED STATES MAGISTRATE JUDGE
